Citation Nr: 0634171	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-37 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from September 1963 
to September 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, that determined that the veteran had failed to submit 
new and material evidence to reopen a claim for service 
connection for hepatitis C.  The appeal was remanded the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
for a hearing held at the RO in June 2006.



FINDINGS OF FACT

1.  The RO denied the veteran's original claim for 
entitlement to service connection in a December 1998 
decision.  The RO notified him of the decision in January 
1999 and that decision is final.

2.  The new evidence submitted since the prior RO decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The evidence received since the RO's December 1998 decision 
is not new and material; thus, the claim of service 
connection for hepatitis C is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

As noted above, the RO denied the veteran's original claim 
for entitlement to service connection in a December 1998 
decision.  The RO notified him of the decision in January 
1999, and that decision was final.

The veteran petitioned to reopen this claim in June 2003.  He 
indicated that he used drugs, had unprotected sex during his 
service in Vietnam, and was exposed to blood, risks factors 
for hepatitis C.

As the veteran conceded at his hearing before the 
undersigned, the veteran's service medical records (SMRs) are 
negative for any diagnosis of, or treatment for, hepatitis C, 
as the veteran was not diagnosed with this condition until 
many years after 
service.  

The veteran has provided more detail regarding how he 
believes he was exposed to hepatitis C in service.  However, 
the veteran's statements and testimony are very similar to 
his statement to the RO in September 1998, when he indicated 
that he was exposed to the disease while on active duty, 
having served several years in East Asia (Korea and Vietnam).  
Providing more details regarding his alleged exposure is not 
"new and material" evidence to reopen this claim because it 
does not contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's 
disability.  Simply stated, the veteran is reiterating his 
previous claim. 

With regard to the veteran's testimony, the Board must points 
out that, although a lay person is competent to testify as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997). Therefore, the veteran's statements are not new and 
material evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 
321 (1999), and are insufficient to reopen the claim. See 
Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 
Vet. App. 211 (1993). 

With regard to the VA medical examination of February 2005 
and treatment records obtained since the prior denial, the 
Board finds that these records neither support nor refute the 
veteran's claim and do not, therefore, provide a basis to 
reopen the claim. 

With regard to the statement of "M.H.D.", M.D., dated 2004, 
a medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VA can not reject a medical 
opinion simply because it is based on a history supplied by 
the veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g.,Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran.  In this case, a medical provider 
telling the VA what the veteran told him regarding his drug 
use during service does not provide a basis to reopen this 
claim. 

All of these statements repeat the veteran's central claim, 
as he clearly stated in September 1998: he was exposed to the 
disease while on active duty, having served several years in 
East Asia (Korea and Vietnam).  This statement is not new and 
material to this claim as the veteran's contentions are 
redundant of those contentions considered at the time of the 
prior denial and, to the extent that any of his contentions 
may be considered new, the Board finds that such lay 
statements cannot be considered "material" since when it is 
viewed by itself or when considered with previous evidence of 
record, such evidence cannot be considered competent medical 
evidence that is necessary to substantiate the claim.  

As the RO essentially determined many years ago, the fact 
that the veteran engaged in dangerous behavior during service 
does not provide a basis to assume that his current disorder 
has any association with his service years ago. 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April 2006, July 2003, and at other times, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
of July 2003 is found to meet the requirements of the Court 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the VCAA notice 
otherwise fully notified the veteran of the need to give VA 
any evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The letter of April 2006 addresses issues raised by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and a VA 
examination.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  
ORDER

New and material evidence to reopen the claim not having been 
submitted, the appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


